DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 21-25, 27-34, 36-41 are pending.
	Claims 1-20, 26, and 35 are canceled by Applicant.

Response to Arguments
2.	Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive.
	In response to the argument (pg.8-9), “adjust the fraud threshold in response to a characteristic associated with the data center, wherein the characteristic includes a capacity percentage of components used by the data center”:
The claimed “adjust the fraud threshold in response to a characteristic associated with the data center”, where (as discussed in the rejection) fraud threshold is relative and do not implicitly define the degree or relevancy of this threshold. Thus, fraud threshold can be given broadest reasonable interpretation (BRI) as to any limitation or amount, or some level of association to fraud or fraudulent activity. As for adjust…in response to the characteristic associated to data center, the characteristic is not defined and thus can be given the BRI as any data associated to a data center such as a device, host, provider, etc. As such, “adjust the fraud threshold in response to a characteristic associated with the data center” is by calculation of fraud signals, determining that a client account has passed a threshold number of transactions within 
As for “the characteristic includes a capacity percentage of components used by the data center”, where capacity percentage again did not define the capacity or percentage wise. Thus, capacity percentage can be given the BRI as a non-specific amount which in this case relates to components usage or the (non-specified) amount of components. Ioannidis discloses using the plurality of geolocations and the amount of time that passes between each determination of geolocation, the computer calculates an estimated rate of change between the determined geolocations of the mobile device. The computer then determines that an updated geolocation of the mobile device is at a distance greater than a threshold distance from a recent geolocation based upon the estimated rate of change [Ioannidis: 0031]. As such, the calculation of the estimated rate of change relating to geolocations (characteristics) of the mobile device (data center) suggests on the capacity percentage as the invention calculates a trust rating for a payment hotspot/vendor account (and, as applicable, for a client account). The trust rating may be used as a factor in ordering the list of nearby, active payment hotspots for a given client device where factors used in calculating the trust include fraud signals for the vendor account/payment hotspot [Ioannidis: 0030]. Another example of “a capacity percentage of components”, where the computer calculates an estimated rate of change between the determined geolocations of the vendor device set to "Follow Me" and, based on that estimated rate of change, projects a future location of vendor device for the time when the list of nearby hotspots is generated and transmitted to client device 

In response to the argument (pg.9), regarding to the Brody reference do not make up for the deficiencies noted above:
Ioannidis teach/suggest the limitations as discussed above and in the rejection below. However Brody is brought forth to combine with Ioannidis to teach/suggest the obviousness of the claimed “suspend at least one subscriber associated with the data center in response to determining that a fraud score associated with activity of the at least one subscriber”, per the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
	Claims 36-40 recite “a computer storage medium”, which can broadly be given the broadest interpretation as a signal.  Specification does not explicitly provide evidence the storage medium is non-transitory and/or do not include a signal.  Thus, the claimed computer-readable storage medium is a directed to a signal per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-25, 27-34, 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ioannidis, et al. [2015/0149357] in view of Brody, et al. [20110047045]. 
Claim 21:	Ioannidis teaches a system for managing subscriber fraud, the system comprising: 
at least one processor; [Ioannidis: 0051]
at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that [Ioannidis: 0051], when executed by the at least one processor, cause the at least one processor to: 
assign a fraud threshold [Innoanidis: 0012; The claimed fraud threshold is relative and do not implicitly define the degree or relevancy of this threshold. Thus, fraud threshold can be given broadest reasonable interpretation (BRI) as to any limitation or amount, or some level of association to fraud or fraudulent activity] to a data center; [Ioannidis: 0031; calculates fraud signals for each device (or data center) where the strength of the fraud signal depends upon the type and number of signals that occur. Other examples of assigning “fraud threshold” includes in response to a fraud signal (e.g., for a strong fraud signal), or determining passing a threshold number of transactions within a period of time, or threshold based upon a transaction history, or threshold distance, etc.]
adjust the fraud threshold in response to a characteristic associated with the data center, wherein the characteristic includes a capacity percentage of components used by the data center; and [Ioannidis: 0031; Using the plurality of geolocations and the amount of time that passes between each determination of geolocation, the computer calculates an estimated rate of change between the determined geolocations of the mobile device. The computer then determines that an updated geolocation of the mobile device is at a distance greater than a threshold distance from a recent geolocation based upon the estimated rate of change. More examples on 0028-0029, 0032, 0044, 0048]
**suspend at least one subscriber associated with the data center in response to determining that a fraud score [**as rejected under a secondary prior art, explained below] associated with activity of the at least one subscriber meets one or more criteria with respect to the adjusted fraud threshold. [Ioannidis: 0030-0031; fraud score can be given the BRI as fraud signals where the score can be in terms of weak or strong signal. Another example can include calculation of a trust rating can be a be a factor in determining a fraud activity which in turn a fraud score, see 0022]
Ioannidis teaches the computer calculates fraud signals for each device 105/110 where a fraud signal can be used to decrease a payment hotspot's rank in an ordered list (e.g., for a weak fraud signal). The computer may prevent a transaction from completing or omit a payment hotspot from the ordered list in response to a fraud signal 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ioannidis in view of Brody to include “suspend at least one subscriber associated with the data center in response to determining that a fraud score associated with activity of the at least one subscriber” for the reasons detect and determine fraudulent or suspicious activity so as can refuse to perform the goods or services action and take other suitable measures.
Claim 22:   Ioannidis: 0030-0031; discussing the system of claim 21, wherein the characteristic further includes fraud distribution among a plurality of the data centers.
Claim 23:   Ioannidis: 0002; discussing the system of claim 21, wherein the characteristic further includes a cost of operation associated with the data center.
Claim 24:   Ioannidis: 0028; discussing the system of claim 21, wherein the characteristic further includes anticipated or actual subscriber growth rate associated with the data center.
Claim 25:   Ioannidis: 0030-0031; discussing the system of claim 21, wherein the characteristic further includes anticipated or actual subscriber fraud risk associated with the data center.

Claim 27:   Ioannidis: 0031; discussing the system of claim 21, wherein the fraud score meets one or more criteria when the fraud score exceeds the adjusted fraud threshold.
Claim 28:   Ioannidis: 0020; discussing the system of claim 21, wherein the fraud score is a value calculated based on one or more usage features of the subscriber associated with a plurality of data centers.
Claim 29:   Ioannidis: 0026, 0044; discussing the system of claim 21, wherein the fraud score is a value that indicates a statistical probability that the subscriber is an unauthorized or fraudulent user of a plurality of data centers.
Claim 30:	Ioannidis teaches a method managing subscriber fraud, the method comprising: 
assigning a fraud threshold [Innoanidis: 0012; The claimed fraud threshold is relative and do not implicitly define the degree or relevancy of this threshold. Thus, fraud threshold can be given broadest reasonable interpretation (BRI) as to any limitation or amount, or some level of association to fraud or fraudulent activity] to a data center; [Ioannidis: 0031; calculates fraud signals for each device (or data center) where the strength of the fraud signal depends upon the type and number of signals that occur. Other examples of assigning “fraud threshold” includes in response to a fraud signal (e.g., for a strong fraud signal), or determining passing a threshold number of transactions within a period of time, or threshold based upon a transaction history, or threshold distance, etc.] 
adjusting the fraud threshold in response to a characteristic associated with the data center, wherein the characteristic includes a capacity percentage of components used by the data center; and [Ioannidis: 0031; Using the plurality of geolocations and the amount of time that passes between each determination of geolocation, the computer calculates an estimated rate of change between the determined geolocations of the mobile device. The computer then determines that an updated geolocation of the mobile device is at a distance greater than a threshold distance from a recent geolocation based upon the estimated rate of change. More examples on 0028-0029, 0032, 0044, 0048]
**suspending at least one subscriber associated with the data center in response to determining that a fraud score [**as rejected under a secondary prior art, explained below] associated with activity of the at least one subscriber meets one or more criteria with respect to the adjusted fraud threshold. [Ioannidis: 0030-0031; fraud score can be given the BRI as fraud signals where the score can be in terms of weak or strong signal. Another example can include calculation of a trust rating can be a be a factor in determining a fraud activity which in turn a fraud score, see 0022] 
Ioannidis teaches the computer calculates fraud signals for each device 105/110 where a fraud signal can be used to decrease a payment hotspot's rank in an ordered list (e.g., for a weak fraud signal). The computer may prevent a transaction from completing or omit a payment hotspot from the ordered list in response to a fraud signal (e.g., for a strong fraud signal). The strength of the fraud signal depends upon the type and number of signals that occur. Exemplary fraud signals include 1) receiving a device geolocation that doesn't correspond to a determined location of an IP address or network identifier, 2) calculating an estimated rate of change of device geolocations over time and receiving a device geolocation doesn't correspond to the estimated rate of change, 3) determining that a client account has passed a threshold number of transactions within a period of time, 4) determining that an account has passed a threshold total value amount (e.g., in dollars) of one or more pending/recently processed transactions, the threshold based upon a transaction history for the account, 
Brody teaches the system and method receive a request from a merchant, such as an online merchant, to pay for goods or services the holder of the cellular telephone is in the process of ordering where the merchant or the user supplies the user's cellular telephone number to the system and method. The user is validated, the transaction is checked for fraud and the user's account status and other information is determined and validated [Brody: 0007]. As such Brody suggests the user as the subscriber who is associated with a data center and determining fraud associated with the activity of the user.  Brody further discloses if fraud is detected, or the account status was received as negative (e.g. suspended or disabled), or the chargebacks for the user exceed the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ioannidis in view of Brody to 
Claim 31:   Ioannidis: 0030-0031; discussing the method of claim 30, wherein the characteristic further includes fraud distribution among a plurality of the data centers.
Claim 32:   Ioannidis: 0002; discussing the method of claim 30, wherein the characteristic further includes a cost of operation associated with the data center.
Claim 33:   Ioannidis: 0028; discussing the method of claim 30, wherein the characteristic further includes anticipated or actual subscriber growth rate associated with the data center.
Claim 34:   Ioannidis: 0030-0031; discussing the method of claim 30, wherein the characteristic further includes anticipated or actual subscriber fraud risk associated with the data center.
Claim 35:   Cancelled 
Claim 36:	Ioannidis teaches a computer storage medium storing computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the one or more processors of the computing device to: 
assign a fraud threshold [Innoanidis: 0012; The claimed fraud threshold is relative and do not implicitly define the degree or relevancy of this threshold. Thus, fraud threshold can be given broadest reasonable interpretation (BRI) as to any limitation or amount, or some level of association to fraud or fraudulent activity] to a data center; [Ioannidis: 0031; calculates fraud signals for each device (or data center) where the strength of the fraud signal depends upon the type and number of signals that occur. Other examples of assigning “fraud threshold” includes in response to a fraud signal (e.g., for a strong fraud signal), or determining passing a threshold number of transactions within a period of time, or threshold based upon a transaction history, or threshold distance, etc.] 
adjust the fraud threshold in response to a characteristic of components used by the data center, wherein the characteristic includes a capacity percentage associated with the data center; and [Ioannidis: 0031; Using the plurality of geolocations and the amount of time that passes between each determination of geolocation, the computer calculates an estimated rate of change between the determined geolocations of the mobile device. The computer then determines that an updated geolocation of the mobile device is at a distance greater than a threshold distance from a recent geolocation based upon the estimated rate of change. More examples on 0028-0029, 0032, 0044, 0048]
**suspend at least one subscriber associated with the data center in response to determining that a fraud score [**as rejected under a secondary prior art, explained below] associated with activity of the at least one subscriber meets one or more criteria with respect to the adjusted fraud threshold. [Ioannidis: 0030-0031; fraud score can be given the BRI as fraud signals where the score can be in terms of weak or strong signal. Another example can include calculation of a trust rating can be a be a factor in determining a fraud activity which in turn a fraud score, see 0022] 
Ioannidis teaches the computer calculates fraud signals for each device 105/110 where a fraud signal can be used to decrease a payment hotspot's rank in an ordered list (e.g., for a weak fraud signal). The computer may prevent a transaction from completing or omit a payment hotspot from the ordered list in response to a fraud signal (e.g., for a strong fraud signal). The strength of the fraud signal depends upon the type 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ioannidis in view of Brody to include “suspend at least one subscriber associated with the data center in response to determining that a fraud score associated with activity of the at least one subscriber” for the reasons detect and determine fraudulent or suspicious activity so as can refuse to perform the goods or services action and take other suitable measures.
Claim 37:   Ioannidis: 0030-0031; discussing the computer storage medium of claim 36, wherein the characteristic further includes fraud distribution among a plurality of the data centers.
Claim 38:   Ioannidis: 0002; discussing the computer storage medium of claim 36, wherein the characteristic further includes a cost of operation associated with the data center.
Claim 39:   Ioannidis: 0028; discussing the computer storage medium of claim 36, wherein the characteristic further includes anticipated or actual subscriber growth rate associated with the data center.

Claim 41:   Ioannidis: 0050; discussing the components include at least one of a processing core, a computing storage, or a virtual machine.
Claim 42:   Ioannidis: 0032, 0048; discussing the system of claim 21, wherein the components include a processing core, a computing storage, or a virtual machine, wherein consumption of the components in the data center increases the capacity percentage of the components used by the data center, wherein the consumption includes subscribers use of the components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435